DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
The Office Action has been made issued in response to amendment filed August 03, 2021. Claims 1-20 are pending.  Applicant’s arguments have been carefully and respectfully considered in light of the instant amendment, and are not persuasive. Accordingly, this action has been made FINAL. 

Claim Rejections – 35 USC section § 102/103
 	Applicant's arguments with respect to claims 1-12 and 20 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,3,6,8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotram et al. (US2020/0105014) hereafter referred to as Agnihotram in view of Hsieh et al (Pub No.: 2018/0144466).
	Regarding independent claim 1, Agnihotram discloses A system for patient positioning, comprising: (Agnihotram Abstract discloses a pose detection system for detecting the pose of a subject, from an image. Detecting the pose of a subject is a form of positioning. The subject may be a patient), at least one storage device including a set of instructions; (paragraph 0067 discloses a computer readable storage medium where instructions may be stored); and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations including: (paragraph 0067 discloses the data stored in the storage medium may be read by the processor, and therefore there is communication between the two. Paragraph 0058 discloses the processor may execute program components for executing system generated business processes), acquiring image data relating to a patient holding a posture (paragraph 0025-0026 discloses capturing an image frame of the subject/patient for pose detection.), identifying at least one interest point of the patient from the image data using an interest point detection model (paragraph 0040 discloses a nodal point identification module for identifying the plurality of nodal points corresponding to the subject/patient in the image frame), acquiring a plurality of patient models, (paragraph 0037 discloses computing a plurality of  each patient model representing a reference patient holding a reference posture, and including at least one reference interest point of the referent patient and a reference representation of the reference posture; (paragraph 0037 discloses a plurality of predetermined feature descriptors, which are the patient models of interest disclosed in the claim, which are a form of feature vector that is computed based off of, and therefore includes, nodal points as disclosed in paragraph 0029. Paragraph 0037 further discloses the predetermined feature descriptors and a corresponding pose label are computed and stored for each possible pose, and therefore each feature descriptor represents a reference patient holding a reference pose from which the descriptor is computed. Paragraphs 0017-0021 disclosed obtaining an input reference image and identifying the nodal points of the reference subject image holding a pose. Paragraphs 0030-0031 disclose modifying the nodal point of the reference image to generate the plurality of different nodal poses and the different predetermined feature descriptors), determining, based on a comparison between the at least one interest point of the patient (Paragraph 0030-0031 discloses after computing the feature descriptor from the plurality of nodal points for the subject, the subject is now represented by a feature descriptor, which is a feature vector composed of a set of feature values computed based off the nodal points) and the at least one reference interest point in each of the plurality of patient models, a representation of the posture of the patient (This subject feature descriptor is compared to the set of predetermined feature vectors corresponding 
 	However, Agnihotram does not expressly disclose the interest point detection model being a trained machine learning model; the reference representation of the reference posture being a quantitative expression that describes the reference posture and the representation of the posture being a quantitative expression that describes the posture. 
 	Hsieh, in analogous art, discloses an improved deep learning for image acquisition including the interest point detection model being a trained machine learning model (first deep learning network that has been trained – see [p][0004]); the reference representation of the reference posture being a quantitative expression that describes the reference posture (note that the output is usable data – see [p][0090]) and the representation of the posture being a quantitative expression that describes the posture (note that the output is usable data – see [p][0090]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram to include using a improved deep learning for image acquisition as taught by Hsieh because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to employ representation learning 

Regarding dependent claim 2, Agnihotram discloses for each of the patient models, determining, based on the at least one reference interest point in the patient model and the at least one interest point of the patient, a matching degree between the patient and the patient model; (paragraph 0030-0031 discloses after computing the feature descriptor from the plurality of nodal points for the subject, the subject is now represented by a feature descriptor, which is a feature vector composed of a set of feature values computed based off the nodal points. This subject feature descriptor is compared to the set of predetermined feature vectors corresponding to a set of different poses using deep learning techniques and the pose detection system (fig. 1-103) may detect the pose of the subject as the pose corresponding to one of the predetermined feature descriptors. paragraph 0031 further discloses the pose detection system 0103 assigns a similarity score for each of the plurality of predetermined feature descriptors corresponding to each possible pose by doing a comparison to the feature descriptor of the subject), selecting, among the patient models, a patient model that has a highest matching degree with the patient; (paragraph 0031 discloses the predefined pose and corresponding feature descriptor that has the highest similarity score to the feature descriptor of the subject is selected as the pose of the subject), and designating the reference representation corresponding to the selected patient model as the representation of the posture of the patient (paragraph 0031 discloses the predefined pose and corresponding feature descriptor that has the highest similarity score to the feature descriptor of the subject is selected as the representation of the pose, and therefore the posture, of the subject).
Regarding claim 3, Agnihotram discloses determining, from the image data, at least one body landmark representing at least one characteristic region of the patient, wherein: (In the art, it is known that the term landmark and nodal point are interchangeable. Therefore, paragraph 0040 discloses a nodal point identification module for identifying the plurality of nodal points/ landmarks corresponding to the at least one characteristic region such as the face disclosed in Figure 3.B-14,15,16,17 subject/patient in the image frame.), each patient model further includes at least one reference body landmark of the corresponding reference patient, (paragraph 0037 discloses a plurality of predetermined feature descriptors, which are a form of feature vector that is computed based off of nodal points/landmark as disclosed in paragraph 0029 for the subject pose. Paragraph 0037 further discloses the predetermined feature descriptors and a corresponding pose label are computed stored for each possible pose, and therefore each feature descriptor patient model represents a reference patient holding a reference pose from which the descriptor is computed), and the matching degree between the patient and each patient model is determined based further on the at least one body landmark of the patient and the at least one reference body landmark of the patient model (paragraph 0030-0031 discloses after computing the feature descriptor from the plurality of nodal points/landmark for the subject, the subject is now represented by a feature descriptor, which is a feature vector composed of a set of feature values computed based off the nodal points. This subject feature descriptor is compared to the set of predetermined feature vectors corresponding to a set of different poses using deep learning techniques and the pose detection system (fig. 1-103) may detect the pose of the subject as the pose corresponding to one of the predetermined feature descriptors. Paragraph 0031 further discloses the pose detection system 0103 assigns a similarity score for each of the plurality of predetermined feature descriptors corresponding to each possible pose by doing a comparison to the feature descriptor of the subject. Paragraph 0031 discloses the predefined pose and corresponding feature descriptor that has the highest similarity score to the feature descriptor of the subject is selected as the representation of the pose, corresponding to the representation of the posture, of the subject).
Regarding claim 6, Agnihotram discloses for each of the reference patients, obtaining reference image data of the reference patient holding a reference posture (Paragraphs 0017-0021 disclose obtaining an input image of a subject/patient holding a posture), identifying, from the reference image data of the reference patient, the at least one reference interest point of the reference patient using the interest point detection model;  (Paragraphs 0017-0021 disclose identifying all of the nodal points for and determining, based on the reference image data, the reference posture of the reference patient (Paragraph 0037 discloses generating a plurality of predetermined feature descriptors. Paragraph 0030 discloses modifying the nodal points of the reference input image to generate the different reference poses and the different feature descriptors corresponding to the different reference poses to train the node detection model). 
Regarding dependent claim 8, Agnihotram discloses wherein the image data relating to the patient includes at least one of color image data, point-cloud data, depth image data, mesh data, or medical image data (Agnihotram 0025-0026 discloses the image data of the subject can be an image captured by a depth camera, and therefore a depth image).
Regarding dependent claim 9, wherein the posture of the patient is represented by one or more parameters relating to at least one of a position, a pose, a shape, or a size of the patient (Agnihotram 0029 discloses a feature descriptor parameter which represents the posture of the subject/patient by computing the pose descriptor of the subject/patient).
Regarding independent claim 20, Agnihotram discloses A method for patient positioning implemented on a computing device having at least one processor and at least one storage device, the method comprising: (Agnihotram Abstract discloses a pose detection method for detecting the pose, of a subject, from an image. Detecting the pose of a subject is a form of . Paragraph 0067 discloses the data stored in the storage medium may be read by the processor, and therefore there is communication between the two. Paragraph 0058 discloses the processor may execute program components for executing system generated business processes), acquiring image data relating to a patient holding a posture (paragraph 0025-0026 discloses capturing an image frame of the subject/patient for pose detection.), identifying at least one interest point of the patient from the image data using an interest point detection model (paragraph 0040 discloses a nodal point identification module for identifying the plurality of nodal points corresponding to the subject/patient in the image frame), acquiring a plurality of patient models, each patient model representing a reference patient holding a reference posture, and including at least one reference interest point of the referent patient and a reference representation of the reference posture; (paragraph 0037 discloses a plurality of predetermined feature descriptors patient models, which are a form of feature vector that is computed based off of, and therefore includes, nodal points as disclosed in paragraph 0029. Paragraph 0037 further discloses the predetermined feature descriptors and a corresponding pose label are computed and stored for each possible pose, and therefore each feature descriptor patient model represents a reference patient holding a reference pose from which the descriptor is computed), determining, based on a comparison between the at least one interest point of the patient and the at least one reference interest point in each of the plurality of patient models, a representation of the posture of the patient (paragraph 0030-0031 discloses after computing the feature descriptor from the plurality of nodal points for the subject, the subject is now represented by a feature descriptor, which is a feature vector composed of a set of feature values computed based off the nodal points. This subject feature descriptor is compared to the set of predetermined feature vectors corresponding to a set of different poses using deep learning techniques and the pose detection system may detect the pose of the subject as the pose corresponding to one of the predetermined feature descriptors. (See paragraph 0102 of spec for justification). Paragraph 0031 further discloses the pose detection system 0103 assigns a similarity score for each of the plurality of predetermined feature descriptors corresponding to each possible pose by doing a comparison to the feature descriptor of the subject. Paragraph 0031 discloses the predefined pose and corresponding feature descriptor that has the highest similarity score to the feature descriptor of the subject is selected as the representation of the pose, and therefore the posture, of the subject).


Claims 4,5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Agnihotram in view of Hsieh further in view Unsupervised Discovery of Object Landmarks as Structural Representations published by Yuting Zhang, hereafter referred to as Zhang, on June 18, 2018 and further in view of Niyogi (US 6,345,110).

However, the combination of Agnihotram and Hsieh as a whole does not explicitly disclose wherein the model is generated according to a training process, the training process comprising: obtaining a plurality of training samples, each training sample including sample image data of a sample patient holding a posture and a representation of the posture of the sample patient; obtaining a preliminary model; and generating the model by training the preliminary model using the training samples.
Zhang discusses landmark detection and further discloses the model is generated according to a training process (Zhang Figure 1 discloses an hourglass landmark detector architecture. Figure 8 and page 2699 left column-paragraph 5-right column paragraph 2 discloses training the landmark detector for human body landmark detection), obtaining a preliminary model; ( Zhang Figure 1 discloses an hourglass landmark detector architecture, which has not been trained by the training samples of interest), generating the model by training the preliminary model (Zhang Figure 8 and page 2699 left column-paragraph 5-right column paragraph 2 discloses training the landmark detector for human body landmark detection). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram as modified by Hsieh to include a model to train for landmark/interest point detection as taught 
However, the combination between Agnihotram, Hsieh and Zhang does not explicitly teach obtaining a plurality of training samples, each training sample including sample image data of a sample patient holding a posture and a representation of the posture of the sample patient; and by training model using the training samples.
Niyogi discusses identifying the pose of a subject and discloses obtaining a plurality of training samples, each training sample including sample image data of a sample patient holding a posture and a representation of the posture of the sample patient; and by training model using the training samples (Niyogi column 3 lines 24-34 disclose obtaining a plurality of training images, where each image is a person, who may be a patient, holding a pose, which is a representation of posture, along with the stored pose representation associated with each training image. Therefore, the model disclosed in Zhang Figure 1 could have been used to train and acquire the nodal points for each of the plurality of training images described by Niyogi. Niyogi column 3 lines 5-7 disclose the training images may include other portions of the subject.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram, Hsieh and Zhang to include a plurality of training samples to train the model as taught by Niyogi 
Regarding claim 5, the combination of Agnihotram, Hsieh, Zhang, and Niyogi teaches wherein the sample image data of each training sample has no annotation regarding interest points on the corresponding sample patient (Zhang Section 3-paragraph 1 discloses training the landmark without supervision from handcrafted labels, i.e. the sample image data of the training samples do not have annotated landmarks or these landmarks are not used in the training process).
Regarding claim 11, Agnihotram discloses a second component configured to identify, the at least one interest point of the patient (paragraph 0040 discloses a nodal point identification module for identifying the plurality of nodal points corresponding to the subject/patient in the image frame).
However, the combination of Agnihotram and Hsieh as a whole does not explicitly disclose a first component configured to extract a global feature vector from the image data; or based on the global feature vector of the image data. 
Zhang discloses a first component configured to extract a global feature vector from the image data; and identifying interest points based on the global feature vector of the (Zhang page 2696 left column paragraphs 1-3 and Figure 1 disclose obtaining a detection confidence map composed of a matrix, which would have to be made up of feature vectors, from the input image.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram as modified by Hsieh to include using a global feature vector as taught by Zhang because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to learn object structures without supervision, i.e. without large labeled datasets (Zhang abstract).
Regarding claim 12, the combination of Agnihotram, Hsieh and Zhang discloses wherein the interest point detection model is part of a posture representation determination model (Agnihotram paragraph 0040 and Fig. 2-219 disclosed a nodal point detection model. Zhang Figure 1 discloses an hourglass landmark detector architecture. This module is part of the larger pose detection system disclosed in Agnihotram Fig. 2-103.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Agnihotram in view of Hsieh further  in view of Shoudy (US2020/0375546).
Regarding claim 7, the combination of Agnihotram and Hsieh does not explicitly disclose generating, based on the representative of the posture, a scanning plan of the patient; facilitating, based on the representative of the posture, an adjustment of a position of the patient; or evaluating, based on the representative of the posture, a treatment plan for the patient.
Shoudy analyzes the images of a patient and further discloses generating, based on the representative of the posture, a scanning plan of the patient; facilitating, based on the representative of the posture, an adjustment of a position of the patient; or evaluating, based on the representative of the posture, a treatment plan for the patient (Shoudy Figure 4 and paragraphs 0029-0030 discloses adjusting the position of a position of a patient based on the pose, which is a representation of posture).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram as modified by Hsieh to include adjusting the position of the patient as disclosed by Shoudy because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to reposition the patient in the desired pose (Shoudy Abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Agnihotram in view of Hsieh further in view of Mostafavi (US2017/0014648).
Regarding claim 10, the combination of Agnihotram and Hsieh as a whole does not explicitly disclose wherein at least a portion of the patient in the image data is covered by an item.
Mostafavi monitors the positioning of a patient and further discloses wherein at least a portion of the patient in the image data is covered by an item. (Mostafavi Paragraph 0092 discloses imaging the actual surface of the patient/subject, which includes the patient being covered by a gown, cloth, or blanket).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Agnihotram as modified by Hsieh to include the patient being covered in the captured image because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been because the texture of the cover has rich texture and may assist in the matching process (Mostafavi paragraph 0092).

Allowable Subject Matter
Claims 13-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited references disclose:Response to Non-Final Office Action Attorney Docket No.: 20618-0474US00 Application No.: 16/656,511 Page 6 of 25 designating a portion of the posture representation determination model as the interest point detection model, the interest point detection model being used to receive second image data of a second subject and output interest points of the second subject based on the second image data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                        August 28, 2021